Case: 21-60452     Document: 00516546669         Page: 1     Date Filed: 11/16/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                  No. 21-60452                              FILED
                                Summary Calendar                    November 16, 2022
                                                                       Lyle W. Cayce
                                                                            Clerk
   Jesus Alberto Delgadillo-De Avila,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A209 270 551


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Jesus Alberto Delgadillo-De Avila, a native and citizen of Mexico,
   seeks review of the decision of the Board of Immigration Appeals (BIA)
   dismissing his appeal from a final removal order by an Immigration Judge (IJ).
   We review factual findings under the substantial evidence standard and legal


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60452        Document: 00516546669          Page: 2   Date Filed: 11/16/2022




                                      No. 21-60452


   questions de novo. Orellana-Monson v. Holder, 685 F.3d 511, 517-18 (5th Cir.
   2012).
             Proceeding pro se, Delgadillo-De Avila challenges the determination
   that he was removable under 8 U.S.C. § 1227(a)(2)(B)(i) as an alien who was
   convicted of a controlled substance offense. We need not reach this issue,
   however, because the removal order also rested on the finding that
   Delgadillo-De Avila was removable under 8 U.S.C. § 1227(a)(1)(B) for
   overstaying his visa. See Capital Concepts Props. 85-1 v. Mut. First, Inc., 35
   F.3d 170, 176 (5th Cir. 1994). Delgadillo-De Avila conceded removability for
   the visa overstay, and he does not challenge that basis for removability now,
   thereby waiving the issue. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th
   Cir. 2003).
             Delgadillo-De Avila’s remaining arguments lack merit. Substantial
   evidence supports the determination that he did not satisfy his burden to
   demonstrate eligibility for asylum, withholding of removal, or relief under the
   Convention Against Torture (CAT). See Orellana-Monson, 685 F.3d at 518.
   The record likewise does not support Delgadillo-De Avila’s argument that
   he was prevented or prohibited from presenting his case before the IJ.
   Finally, to the extent that Delgadillo-De Avila asserts that his removal would
   result in extreme hardship to his United States citizen children or that he
   qualifies for voluntary departure, he failed to raise either argument before the
   IJ or the BIA, and we lack jurisdiction to consider them for the first time on
   appeal. See Omari v. Holder, 562 F.3d 314, 319 (5th Cir. 2009).
             Accordingly, the petition for review is DENIED in part, see Orellana-
   Monson, 685 F.3d at 517-18, and DISMISSED in part, see Omari, 562 F.3d
   at 319.




                                           2